DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  Given the broadest reasonable interpretation a “computer-readable storage medium” can include transmission media or signals.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-9, 12-14, 16, & 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Svoboda et al. (US Pub. No. 2015/0310067 A1).
In respect to Claim 1, Svoboda teaches:
a method for execution by a query processing system, the method comprising: determining a first set of query rules for first data received from a first data provider; (Svoboda teaches [0006] determination of query rules.)
determining a second set of query rules for second data received from a second data provider; (Svoboda teaches [0041, 0057] multiple data providers with associated rules.)
receiving a query from a requesting entity; (Svoboda teaches [0054] reception of a query.)
determining the query involves at least one query function that accesses a subset of the first data; (Svoboda [0055])
generating compliance data by determining whether the query complies with the first set of query rules based on determining the query indicates at least one query function that accesses the subset of the first data; when the compliance data indicates the query complies with the first set of query rules: determining a query result for the query, wherein the query result is determined based on execution of the query against a database system that stores the first data; and transmitting the query result to the requesting entity; (Svoboda teaches [0062] generation of results for a query.)
when the compliance data indicates the query does not comply with the first set of query rules: foregoing transmission of the query result to the requesting entity (Svoboda [0064])
As per Claim 2, Svoboda teaches:
wherein determining the first set of query rules includes receiving the first set of query rules from a provider device associated with the first data provider, and wherein the provider device generated the first set of query rules based on user input to a graphical user interface in response to at least one prompt displayed by the graphical user interface (Svoboda [0028, 0048])
As per Claim 3, Svoboda teaches:
wherein the compliance data indicates the query complies with the first set of query rules when the query is determined to comply with every one of the first set of query rules, and wherein the compliance data indicates the query does not comply with the first set of query rules when the query is determined to not comply with at least one of the first set of query rules (Svoboda teaches [0062] generation of results for a query.)
As per Claim 6, Svoboda teaches:
wherein generating the compliance data includes facilitating execution of the at least one query function to generate a result set for the query, wherein determining whether the query complies with at least one of the first set of query rules is based on determining whether the result set for the query complies with the at least one of the first set of query rules (Svoboda teaches [0062] generation of results for a query.)

wherein determining the query involves at least one query function that accesses a subset of the first data is based on determining a result set for the query, wherein the result set for the query is determined based on execution of the at least one query function against the database system that stores the first data, and wherein the query is determined to involve the at least one query function that accesses the subset of the first data based on determining that the result set for the query includes a set of records corresponding to the subset of the first data (Svoboda [0055])
As per Claim 9, Svoboda teaches:
wherein determining the query involves at least one query function that accesses a subset of the first data is based on determining a table called by the at least one query function includes records supplied by the first data provider (Svoboda [0055])
As per Claim 12, Svoboda teaches:
wherein the first set of query rules includes at least one of: a forbidden fields rule, a forbidden functions rule, a maximum result set size rule, a minimum result set size rule, a temporal access limit rule, or a record-based access limit rule (Svoboda [0049])

Claims 13-14, 16, & 19 are the system claims corresponding to method claims 1-2, 6, & 12 respectively, therefore are rejected for the same reasons noted above.



Allowable Subject Matter
Claims 4-5, 7, 10-11, 15, & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            May 8, 2021